TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00106-CR


Christian Uskanga-Torres, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
NO. CR6295, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, Christian Uskanga-Torres, was convicted by a jury of the first degree
felony offense of aggravated sexual assault of a child.  See Tex. Penal Code Ann. § 22.021(West
2011).  The jury assessed his punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for 20 years and, in addition, assessed a $5,000 fine.  See id. § 12.32
(West 2011).
		Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.  See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75
(1988).  Appellant's counsel sent appellant a copy of the brief along with a letter advising appellant
of his right to examine the appellate record and file a pro se brief.  See Anders, 386 U.S. at 744;
Garner, 300 S.W.3d at 766.  No pro se brief or other written response has been filed.
		We have conducted an independent review of the record and find no reversible error. 
See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  We agree with counsel that the record presents no arguably meritorious
grounds for review and the appeal is frivolous.  Counsel's motion to withdraw is granted.  The
judgment of conviction is affirmed.

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson, and Goodwin
Affirmed
Filed:   August 16, 2012
Do Not Publish